Citation Nr: 1031734	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  09-15 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's lymphoma, 
to include as secondary to in-service exposure to herbicides.

2.  Entitlement to service connection for a disability manifested 
by blood poisoning of the right arm.

3.  Entitlement to an initial rating in excess of 10 percent for 
residuals of squamous cell carcinoma and actinic keratoses of the 
face and neck.

4.  Entitlement to an initial compensable rating for residuals of 
actinic keratoses of the back, chest, arms, and hands.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1969 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Milwaukee, Wisconsin.

As will be discussed more fully below, in the July 2008 notice of 
disagreement (NOD) to the February 2008 rating decision, the 
Veteran stated that the claim for service connection for right 
arm blood poisoning was incorrect and should have been a claim 
for nerve damage to the right arm.  The RO's subsequent statement 
of the case (SOC) continued the denial of the blood poisoning 
claim and informed the Veteran that, if he wished to file a claim 
for service connection for right arm nerve damage he should so 
inform the RO.  The claims file does not indicate that the 
Veteran has done so, and his subsequent April 2009 substantive 
appeal appears to have encompassed all the claims listed above.  
As the claim for service connection for right arm blood poisoning 
has not been formally withdrawn and appears to have been appealed 
to the Board, a decision will be made with respect to this claim.  

Moreover, during the current appeal, and specifically by a 
January 2009 rating action, the RO granted service connection for 
actinic keratoses of the Veteran's arms and hands.  The RO rated 
this newly service-connected disability with the previously 
service-connected actinic keratoses of the Veteran's back and 
chest but continued the noncompensable evaluation for this 
disability.  Accordingly, this issue has been characterized as is 
listed on the title page of this decision.  


FINDINGS OF FACT

1.  The competent medical evidence of record does not establish 
that the Veteran has a current diagnosis of non-Hodgkin's 
lymphoma that is etiologically related to a disease, injury, or 
event in service, to include exposure to herbicides.

2.  The competent medical evidence of record does not establish 
that the Veteran has a current diagnosis of a disability 
manifested by blood poisoning of the right arm that is 
etiologically related to a disease, injury, or event in service.

3.  The Veteran has a residual of squamous cell cancer scar on 
the forehead that is circular, of normal skin tone, and measures 
2 cm in diameter.  The Veteran also has 2 hypopigmented areas of 
between 8 mm and 1 cm in diameter on the head and neck from prior 
removal of actinic keratoses.  All scars are well healed, without 
redness, warmth, swelling, tenderness, keloid formation, 
adherence, contraction, fixation, ulceration, breakdown, or open 
areas.  

4.  The competent medical evidence shows that the actinic 
keratosis of the Veteran's back, chest, arms, and hands as well 
as residuals thereof, covers less than 5 percent of his body or 
has been treated with topical cream during the past 12 months. 

5.  The Veteran's service-connected disabilities do not present 
an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  Non-Hodgkin's lymphoma was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2009).

2.  A disability manifested by blood poisoning of the right arm 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).  

3.  The criteria for a rating in excess of 10 percent for the 
Veteran's service-connected residuals of squamous cell carcinoma 
and actinic keratoses of the face and neck are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.118, Diagnostic Codes (DCs) 7818-7800 (2009).

4.  The criteria for a compensable rating for the Veteran's 
service-connected residuals of actinic keratoses of the back, 
chest, arms, and hands are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.20, 4.118, DC 7824 
(2009).

5.  Application of the extraschedular rating provisions is not 
warranted with respect to the Veteran's claims.  38 C.F.R. 
§ 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all the evidence submitted by or on 
behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Veteran's 
Administration (VA) has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
Veteran and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the Veteran is expected to provide; and (4) request that the 
Veteran provide any evidence in his possession that pertains to 
the claim.  [The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the claim 
was eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.]  

A VCAA letter issued in August 2007 (prior to the appealed rating 
action in February 2008) fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  The Veteran 
was advised that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  The letter informed him 
that additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to VA.  
See Pelegrini II, at 120-121.  The letter also explained to the 
Veteran how disability ratings and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

In this regard, the Board notes that the claims for increased 
(including compensable) ratings are "downstream" issues for 
which additional VCAA notice is not required.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003) (If, in response to notice of its decision 
on a claim for which VA has already given the 38 U.S.C. § 5103(a) 
notice, VA receives a notice of disagreement that raises a new 
issue, 38 U.S.C. § 7105(d) requires VA to take proper action and 
issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to substantiate 
the newly raised issue).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private records identified by the Veteran have 
been obtained, to the extent possible.  In this regard, the Board 
notes that the Veteran contends that he was diagnosed with, and 
treated, for non-Hodgkin's lymphoma at a private facility.  
However, the Veteran submitted documentation from the private 
facility stating that any records relating to the Veteran's 
treatment had been purged.  The Veteran has at no time otherwise 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

With respect to service connection claims, the duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claims, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this 
case, the Board concludes an examination is not needed for either 
service connection claim on appeal.  VA has a duty to provide a 
VA examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of: (1) a current 
disability; (2) an in-service event, injury, or disease; and (3) 
some indication that the claimed disability may be associated 
with the established event, injury, or disease.  Id.; see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As will be 
discussed in greater detail below, the Veteran does not have a 
current diagnosis of either non-Hodgkin's lymphoma or a 
disability manifested by blood poisoning of his right arm.  With 
regard to his lymphoma claim in particular, he that he was 
diagnosed with, and treated for, non-Hodgkin's lymphoma in the 
1980s.  However, as will be discussed, examiners have been unable 
to confirm a prior diagnosis of non-Hodgkin's lymphoma or make a 
current diagnosis of non-Hodgkin's lymphoma.  Thus, VA is not 
required to provide the Veteran with a VA examination in 
conjunction with these claims.

With respect to the Veteran's claims for an increased initial 
rating, the duty to assist includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran appropriate VA examinations in 
December 2007 (with addendum in February 2008) and November 2008.  
The VA examination reports and addendum are thorough and 
supported by VA outpatient treatment records.  The examinations 
discussed the clinical findings and the Veteran's reported 
history as necessary to rate the disability under the applicable 
rating criteria.  Based on the examinations and the fact there is 
no rule as to how current an examination must be, the Board 
concludes the examinations in this case are adequate upon which 
to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion is 
adequate).

In this regard, the Board acknowledges that the VA examiners did 
not specifically discuss the functional effects of the Veteran's 
skin disabilities.  Even so, the Veteran bears the burden of 
demonstrating any prejudice caused by a deficiency in an 
examination.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  
Neither the Veteran nor his accredited representative has 
asserted that there is any deficiency in his examinations, other 
than that during his December 2007 examination he was not asked 
to remove his shirt for examination of his chest and back.  In 
any event, any error associated with the above was subsequently 
remedied by the November 2008 VA examination, wherein the 
Veteran's back and chest were examined.  Furthermore, the Board 
notes that the December 2007 VA examination report indicates that 
the residual scar on the Veteran's forehead from his skin cancer 
was the same color as his flesh otherwise.  There is no 
indication that the Veteran's actinic keratoses are unsightly or 
otherwise affect the Veteran's work or social life.  The Veteran 
has indicated on multiple occasions that he has not had incidents 
of excessive sun exposure since service and, as such, his skin 
problems likely have not significantly impacted outdoor 
activities.  The Veteran has indicated that he began using 
sunscreen in the last few years when outside.  As the Veteran has 
discussed the functional effects caused by his skin problems, the 
Board finds a remand for a VA examination to further document the 
functional effects of the Veteran's skin problems would serve no 
useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
Veteran are to be avoided).  Consequently, the Veteran's claims 
are ripe for appellate disposition.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Service Connection Claims

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2009).  That an injury or 
disease occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2009). 
 
Service connection may be established for a current disability on 
the basis of a presumption under the law that certain chronic 
diseases manifesting themselves to a certain degree within a 
certain time after service must have had their onset in service. 
38 U.S.C.A. §§ 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309(a) (2009).  Service connection for 
malignant tumors may be established based on a legal 
"presumption" by showing that the disorder manifested itself to 
a degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307, 3.309(a).  Here, no 
legal presumption is applicable because the Veteran does not 
claim to have been diagnosed with non-Hodgkin's lymphoma until 
more than a decade after service.  
 
Alternatively, a "veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service."  
38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.307(a)(6)(iii) (2009).  If a veteran was exposed to a herbicide 
agent during active military, naval, or air service, certain 
diseases shall be service connected if the requirements of 
38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 
C.F.R. § 3.309(e) (2009).  The diseases for which service 
connection may be presumed to be due to an association with 
herbicide agents include chloracne or other acne form disease 
consistent with chloracne, Type 2 diabetes, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers, and soft-tissue sarcoma other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma.  
Id.

The Veteran has confirmed service in Vietnam during the Vietnam 
War era and, therefore, is presumed to have been exposed to 
herbicide agents.  Moreover, the Veteran claims to have been 
diagnosed with and treated for non-Hodgkin's lymphoma, one of the 
diseases on the presumptive list.  However, as will be discussed 
more fully below, the Veteran does not have a current diagnosis 
of non-Hodgkin's lymphoma or residuals of non-Hodgkin's lymphoma 
at any time during the appellate time period.  Therefore, the 
presumption is inapplicable here.  See 38 C.F.R. § 3.309(e).  
Service connection for the claim on the basis of presumptive 
exposure to herbicide agents, therefore, is not warranted.

The Board notes, notwithstanding the foregoing presumptive 
provisions, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that a claimant is not 
precluded from establishing service connection for a disease 
averred to be related to herbicide exposure, as long as there is 
proof of such direct causation.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 
Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).In the absence of a presumptive basis to grant a 
claim, to establish a right to compensation for a present 
disability on a direct basis, a Veteran must show: "(1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service."  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).

In this case, the Veteran claims that he was diagnosed with non-
Hodgkin's lymphoma in approximately 1987.  It is unclear whether 
or on what basis the Veteran is claiming entitlement to service 
connection for right arm blood poisoning.   
 
At the outset of this discussion, the Board notes that based on 
the Veteran's award of the Vietnam Cross of Gallantry it has 
considered application of the presumption afforded to combat 
veterans under 38 U.S.C.A. § 1154(b) (West 2002) as to the 
incurrence of a disease or injury in service.  However, as the 
claimed disability is not alleged to have been incurred as a 
consequence of participation in combat, the Board finds that such 
provisions do not apply to his claim.  In addition, and as noted, 
the Board concedes the Veteran was exposed to Agent Orange while 
in Vietnam.  

During service, the Veteran's service treatment records indicate 
no in-service complaints of right arm blood poisoning or 
lymphatic problems.  The Veteran's entrance and separation 
examinations indicated normal upper extremities, skin, and 
lymphatics evaluations.  Moreover, the Veteran has not asserted 
symptom onset of lymphatic problems or right arm blood poisoning 
in service.  Indeed, the Veteran's claim form indicates right arm 
blood poisoning onset in 1994 and non-Hodgkin's lymphoma in 1987.  

After service, the record is absent for any treatment for or 
complaints of right arm blood poisoning.  With respect to the 
Veteran's lymph nodes, the first report of problems was in August 
2007, at which time the Veteran reported a lymphadenopathy in 
1987 that was diagnosed as non-Hodgkin's lymphoma.  The Veteran 
stated that one or more biopsies of his right inguinal node(s) 
were taken at that time.  The Veteran recalled being given an 
antibiotic for treatment, but did not follow up because his wife 
was dying of breast cancer.  In the previous two years he had 
noticed increasing size of the nodes in axillae bilaterally and 
his left inguinal area.  The Veteran reported having worked in 
heavy machinery sales, but recently had become unemployed.  On 
examination, the Veteran had one small lymph node in the right 
and left axilla noted on deep palpation, as well as one small 
palpable node in the right inguinal area and a few small palpable 
nodes in the left inguinal area.  The examiner noted a three (3) 
cm healed scar on the right inguinal area at the site of the 
prior node biopsy.  A contemporaneous CT scan showed no evidence 
of lymphadenopathy throughout the chest, abdomen, and pelvis.  
After noting the Veteran's former lymphadenopathy in 1987, the 
Veteran's claimed subsequent diagnosis of non-Hodgkin's lymphoma, 
and the small nodes palpable on physical examination that were 
not seen on CT scan, the examiner determined not to biopsy any of 
the Veteran's nodes at that time.

The Veteran returned for a follow-up appointment in December 
2007.  The Veteran continued to complain of lymphadenopathy in 
the neck and groin and drenching night sweats two to three times 
per week.  The examiner considered the Veteran's report of a past 
diagnosis of non-Hodgkin's lymphoma, but noted the absence of 
outside records to verify the diagnosis.  There was no noted 
lymphadenopathy on examination and CT scan did not show any 
evidence of lymphadenopathy.  Laboratory testing was within 
normal limits.  The examining treatment provider and reviewer 
agreed that the Veteran had no evidence of a malignancy at that 
time.  Subsequent treatment records note the Veteran's reported 
history of non-Hodgkin's lymphoma, without making a current 
diagnosis of non-Hodgkin's lymphoma.

The Board has considered the Veteran's lay assertion that he was 
diagnosed with non-Hodgkin's lymphoma in 1987 after a biopsy of 
one or more of his lymph nodes.  Certainly, he is competent to 
report sensory or observed symptoms such as undergoing surgery 
and having palpable lymph nodes, and his testimony in that regard 
is entitled to some probative weight.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  Moreover, the Veteran 
generally is competent to report a contemporaneous medical 
diagnosis.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 
2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007).  In this case, the Veteran clearly had a biopsy of 
one or more inguinal lymph nodes.  It is less clear whether the 
Veteran was diagnosed with non-Hodgkin's lymphoma as a result of 
the biopsy.  As noted above, medical treatment professionals in 
September 2007 and December 2007 considered the Veteran's reports 
of a 1987 diagnosis of non-Hodgkin's lymphoma, but after 
diagnostic testing and physical examination they concluded that 
there was insufficient evidence of record to conclude that the 
Veteran had non-Hodgkin's lymphoma in 1987.  Of even greater 
significance, they concluded that the Veteran did not have non-
Hodgkin's lymphoma at present.

The Board has also considered the statements of the Veteran's two 
friends and his sister.  Their statements that the Veteran was 
diagnosed with non-Hodgkin's lymphoma in 1987 appear to have been 
based solely on statements related to them by the Veteran.  The 
Board does not question the sincerity of the Veteran's belief 
that he was diagnosed with non-Hodgkin's lymphoma in 1987.  
However, the Board notes that in 1987 the Veteran was suffering 
through the imminent and traumatic loss of his wife from breast 
cancer and that the Veteran did not seek additional treatment for 
any lymphatic condition for two decades.  In addition, the Board 
observes that medical evidence filtered through a layperson is 
not as reliable as evidence offered directly by a medical 
professional.  See generally Robinette v. Brown, 8 Vet. App. 69, 
77 (1995).  As such, the Board gives greater weight to the 
treatment professionals in this case, given their superior 
training and experience in diagnosing cancer in general, and non-
Hodgkin's lymphoma in particular.  

Thus, the Board concludes that there is not sufficient evidence 
to conclude that the Veteran was diagnosed with non-Hodgkin's 
lymphoma in 1987.  Of particular significance to the Board in 
this matter is the fact that the claims folder contains no 
competent evidence of a diagnosis of non-Hodgkin's lymphoma at 
any time.  

Similarly, there is no evidence of a current diagnosis of a 
disability manifested by blood poisoning of the right arm or 
evidence to that effect in service.  As noted, the Veteran stated 
that a claim for blood poisoning should not have been brought and 
has not otherwise made any statements regarding continuity of 
symptomatology with respect to any blood poisoning.

As the preponderance of the evidence is against these service 
connection claims, the benefit-of-the-doubt rule does not apply, 
and the claims for service connection for a disability manifested 
by blood poisoning of the right arm and for non-Hodgkin's 
lymphoma must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2009); see generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  

Increased (Compensable) Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009).  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2009).  The percentage ratings 
contained in the Rating Schedule represent, as far as can 
practically be determined, the average impairment in earning 
capacity resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155 (2002 & 
Supp. 2009); 38 C.F.R. § 4.1 (2009).  VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its conclusion.  
Schafrath,  1 Vet. App. at 589.

Where the issue involves the assignment of an initial rating for 
a disability following the initial award of service connection 
for that disability, as is the case here, the entire history of 
the disability must be considered and, if appropriate, staged 
ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 
(1999). 

The February 2008 rating decision, noted above, granted the 
Veteran's claim for service connection for residuals of squamous 
cell carcinoma and actinic keratoses of the face and neck and 
assigned a 10 percent rating, and also granted service connection 
for actinic keratoses of the back and chest and assigned a 
noncompensable rating.  The Veteran contends that the current 
ratings do not accurately depict the severity of his current 
condition.  [During the current appeal, and specifically by the 
January 2009 rating action, the RO granted service connection for 
actinic keratoses of the Veteran's arms and hands.  The RO rated 
this newly service-connected disability with the previously 
service-connected actinic keratoses of the Veteran's back and 
chest but continued the noncompensable evaluation for this 
disability.]  

Initially, the Board notes that the criteria for rating scars 
were revised, effective October 23, 2008.  See 73 Fed. Reg. 
54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 
to 7805).  The amendments are only effective, however, for claims 
filed on or after October 23, 2008.  In this case, the Veteran's 
claims were filed before October 23, 2008.  The revised criteria, 
therefore, are not applicable to the appeal before the Board.

A.  Residuals Of Squamous Cell Carcinoma 
And Actinic Keratoses Of The Face And Neck

The Veteran's skin disability of the face and neck is rated under 
DCs 7818-7800.  DC 7818 provides that malignant skin neoplasms 
(other than malignant melanoma) are rated as disfigurement of the 
head, face, or neck (DC 7800), scars (DC 7801, 7802, 7803, 7804, 
or 7805), or rated on impairment of function.  A Note to DC 7818 
provides that, if a skin malignancy requires therapy that is 
comparable to that used for systemic malignancies, i.e., systemic 
chemotherapy, X-ray therapy more extensive than to the skin, or 
surgery more extensive than wide local excision, a 100-percent 
rating will be assigned from the date of onset of treatment, and 
will continue, with a mandatory VA examination six months 
following the completion of such antineoplastic treatment, and 
any change in rating based upon that or any subsequent 
examination will be subject to the provisions of 38 C.F.R. 
§ 3.105(e).  If there has been no local recurrence or metastasis, 
rating will then be made on residuals.  If treatment is confined 
to the skin, the provisions for a 100 percent rating do not 
apply.  38 C.F.R. § 4.118 (2009).

As will be discussed below, the Veteran's symptomatology is most 
analogous to DC 7800.  DC 7800 provides ratings for disfigurement 
of the head, face, or neck.  Note (1) to DC 7800 provides that 
the 8 characteristics of disfigurement, for purposes of rating 
under 38 C.F.R. § 4.118, are: 

(1) scar is 5 or more inches (13 or more cm.) in length; (2) scar 
is at least one-quarter inch (0.6 cm.) wide at the widest part; 
(3) surface contour of scar is elevated or depressed on 
palpation; (4) scar is adherent to underlying tissue; (5) skin is 
hypo-or hyper-pigmented in an area exceeding six square inches 
(39 sq. cm.); (6) skin texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches (39 
sq. cm.); (7) underlying soft tissue is missing in an area 
exceeding six square inches (39 sq. cm.); (8) skin is indurated 
and inflexible in an area exceeding six square inches (39 sq. 
cm.).

DC 7800 provides that a skin disorder with one characteristic of 
disfigurement of the head, face, or neck is rated 10 percent 
disabling.  A skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of disfigurement, is 
rated 30 percent disabling.  A skin disorder of the head, face, 
or neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five characteristics 
of disfigurement, is rated 50 percent disabling.  A skin disorder 
of the head, face, or neck with visible or palpable tissue loss 
and either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with six 
or more characteristics of disfigurement, is rated 80 percent 
disabling. 

Note (2) to DC 7800 provides that tissue loss of the auricle is 
to be rated under DC 6207 (loss of auricle), and anatomical loss 
of the eye under DC 6061 (anatomical loss of both eyes) or DC 
6063 (anatomical loss of one eye), as appropriate.  Note (3) 
provides that unretouched color photographs are to be taken into 
consideration when rating under these criteria.  38 C.F.R. § 
4.118.

In support of his claim, the Veteran submitted a June 2007 letter 
from his private physician noted that the Veteran's first 
appointment for skin cancer was in July 2001.

Private treatment records from April 2005 indicate treatment for 
various skin problems, to include verrucous, seborrhic, and 
actinic keratoses, as well as squamous cell carcinoma of the 
forehead.  Involved areas have included the right eyebrow, left 
nose, posterior neck, left ear, the mid throat, and forehead.  
Several of these sections were found to be larger than a pencil 
eraser and the keratoses were removed and biopsied.  One 
keratosis on the Veteran's forehead, on biopsy, was determined to 
be squamous cell carcinoma.  The Veteran's skin problems were 
treated with shave biopsies and topical Efudex cream.

In August 2007, during unrelated treatment, the Veteran reported 
a history of several squamous cell carcinomas and actinic 
keratoses.  A September 2007 VA treatment record noted 6 actinic 
keratosis lesions, 1 on the forehead, 2 on the left cheek, 1 on 
the left ear, and 2 on the lower lip.  The examiner noted the 
Veteran's history of squamous cell carcinoma on the forehead, but 
found no evidence of recurrence.

In December 2007, the Veteran was afforded a VA examination.  The 
examiner noted review of the claims file and medical records.  In 
the previous year, the Veteran reported more than 6 weeks of 
intermittent treatment for actinic keratoses with topical 
effudex.  The examiner noted that no treatment had involved a 
corticosteroid or an immunosuppressive.  The Veteran noted 
multiple actinic keratoses and the past finding of squamous cell 
carcinoma on his forehead, but was unsure whether there had been 
any other findings of cancer.  On examination, there was a 2.5 cm 
round, depigmented area on the Veteran's forehead that the 
examiner presumed represented the area treated for carcinoma.  
The examiner noted that the scar did not appear surgical, but 
possibly the result of curettage.  The examiner also found 
several small 5 mm depigmented areas on the face, including on 
the right side of the nose and the left infraorbital area.  There 
was extensive sun damage to the face, but less than 5 percent of 
the Veteran's exposed areas were involved and less than 5 percent 
of the entire body.  The examiner diagnosed residuals of 
treatment for squamous cell carcinoma of the face and residuals 
of treatment for actinic keratoses on the face.  The examiner 
concluded that it was at least as likely as not that the 
Veteran's residuals of squamous cell carcinoma and actinic 
keratoses were the result of the Veteran's military service.

The examiner provided an addendum in February 2008.  With respect 
to the Veteran's scars of the head and neck, the examiner noted 
that there was no pain, skin breakdown, tenderness, adherence, 
loss of function, skin ulceration or breakdown, underlying tissue 
loss, elevation, depression, or disfigurement of the head, face, 
or neck.  The examiner noted that the residual squamous cell 
carcinoma scar on the forehead was 2.5 cm by 2.4 cm and was 
lighter than the normal skin.  The scarred area was of normal 
texture, without induration or inflexibility.

In September 2008, the Veteran had a dry, gray colored, raised 
lesion on the right side of the neck.  The lesion was removed 
with forceps and sent to pathology.

In November 2008, the Veteran was afforded another VA 
examination.  The Veteran reported multiple actinic keratoses 
removed either surgically or medically and one squamous cell 
carcinoma on the forehead.  The Veteran reported beginning to 
wear sunscreen five years previously.  On physical examination, 
the Veteran had evidence of sun damage on the exposed upper body.  
He had a variety of moles, freckles, dry skin, and seborrheic 
keratoses.   The Veteran also had a few circular hypopigmented 
areas from prior removal of actinic keratoses, specifically two 
on the forehead.  Each measured between 8 mm and 1 cm in 
diameter.  The examiner also noted a circular scar on the 
Veteran's forehead that was 2 cm in diameter.  The scar was not 
hypopigmented, but of normal skin tone.  The Veteran's scars were 
well healed, without redness, warmth, swelling, tenderness, 
keloid formation, adherence, contraction, fixation, ulceration, 
breakdown, or open areas.  In addition, the scars did not 
interfere with anatomy or function.  The examiner assessed 
actinic keratoses and squamous cell carcinoma of the forehead.

In December 2008, the Veteran had some scaly areas of skin that 
bothered him and numerous nevi, but no new lesions or 
changing/bleeding moles to the Veteran's knowledge.  In March 
2009, the Veteran had no concerning lesions.  

Under DC 7800, the Veteran is not entitled to a rating greater 
than 10 percent.  In this regard, the Board notes that neither 
the Veteran's residual scar on his forehead from squamous cell 
carcinoma nor any residuals of actinic keratoses meet the 
requirements for a 30 percent rating under DC 7800.  
Specifically, the squamous cell carcinoma scar is at least 0.6 cm 
wide, as are several of the Veteran's actinic keratosis scars.  
However, none of the scars are 5 or more inches in length.  None 
are elevated or depressed on palpation.  None are adherent.  None 
are hypo-or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.).  The Veteran's scars have normal skin 
texture and no other areas of skin are irregular or scaly in an 
area exceeding six square inches (39 sq. cm.).  There is no 
evidence of underlying soft tissue missing and the Veteran's skin 
is not indurated or inflexible.

No other DC applicable to scars would render a higher rating in 
this case.  In regard to skin conditions, DCs 7801 and 7802 apply 
to scars other than the head, face, or neck and, as such, are 
inapplicable here.  38 C.F.R. § 4.118, DCs 7801, 7802 (2009).  
DCs 7803 (unstable scars), 7804 (painful scars), and 7805 (scars 
that cause limitation of motion) similarly do not apply here 
given the medical evidence indicated above.  Id, DCs 7803, 7804, 
and 7805 (2009).

DC 7806 (dermatitis or eczema) affords a 30 percent rating for 20 
to 40 percent of the whole body or 20 to 40 percent of exposed 
areas affected or for systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total of six weeks 
or more during the previous twelve month period.  In this case, 
VA examination indicates that less than 5 percent of the 
Veteran's whole body and less than 5 percent of exposed areas are 
affected by actinic keratoses or residuals of actinic keratoses 
and squamous cell carcinoma.  Moreover, the only prescribed 
medication for the Veteran's skin problems of the head and neck 
has been a topical cream and he has not been prescribed systemic 
therapy.  As such, a higher rating under DC 7806 is not 
warranted.

Additionally, the Veteran has not been diagnosed with any of the 
disabilities covered by DCs 7807 (American leishmaniasis), 7808 
(Old World leishmaniasis), 7809 (discoid lupus erythematosus or 
subacute cutaneous lupus erythematosus), 7811 (tuberculosis 
luposa), 7815 (bullous disorders), 7816 (psoriasis), 7817 
(malignant skin neoplasms), 7820 (cutaneous manifestations of 
collagen-vascular diseases), 7822 (papulosquamous disorders), 
7823 (Vitiligo), 7824 (keratinization), 7825 (urticaria), 7826 
(vasculitis, primary cutaneous), 7827 (erythema multiforme; toxic 
epidermal necrolysis), 7828 (acne), 7829 (chloracne), 7830 
(scarring alopecia), 7831 (alopecia areata), 7832 
(hyperhidrosis), or 7833 (malignant melanoma).  38 C.F.R. § 
4.118, DCs 7807-7809, 7811, 7815-7817, 7820-7833 (2009).  
Accordingly, a rating under any of those DCs would not be 
appropriate.

The Board notes that separate disability ratings may be assigned 
for distinct disabilities resulting from the same injury so long 
as the symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).   In other 
words, in addition to the skin impairment (scar) rated under DC 
7800, if the Veteran has other symptoms due to the scar, a 
separate rating could be assigned.  For example, the Veteran's 
disability may also be rated based on orthopedic or neurological 
impairment.  See generally 38 C.F.R. §§ 4.71a, 4.73 and 4.124a.  
As shown by the evidence above, however, a separate rating is not 
warranted in this case.  There is no medical evidence, nor does 
the Veteran contend, that there is orthopedic or neurological 
impairment.  The claims file includes no evidence of decreased 
sensation or vascular impairment.  Indeed, the Veteran does not 
appear to experience any symptoms with respect to his head and 
neck scars.  As such, a rating in addition to the 10 percent 
current assigned under DC 7800 is not warranted.  

As shown above, and as required by Schafrath, 1 Vet. App. at 589, 
the Board has considered all potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised by 
the Veteran.  However, the Veteran is not entitled to a 
compensable rating for any of his scars under any neurological, 
orthopedic, muscular or skin DC.  In this case, the Board finds 
no provision upon which to increase the Veteran's current 10 
percent compensable rating for his service-connected residuals of 
squamous cell carcinoma and actinic keratoses of the face and 
neck.  As the greater weight of evidence is against the claim, 
there is no doubt on this matter that could be resolved in the 
Veteran's favor.

B.  Residuals Of Actinic Keratoses
Of The Back, Chest, Arms, And Hands

The Veteran's skin disorder of the back, chest, arms, and hands 
is currently rated under DC 7824, pertaining to diseases of 
keratinization (including icthyoses, Darier's disease, and 
palmoplantar keratoderma).  In that regard, the Board notes that 
when an unlisted condition, such as actinic keratosis, is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology are 
closely analogous. Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2009). 

Under DC 7824, a noncompensable rating is warranted when no more 
than topical therapy is required during the past 12-month period.  
A 10 percent rating is warranted when there is localized or 
episodic cutaneous involvement; and, when intermittent systemic 
medication, such as immunosuppressive retinoids, is required for 
a total duration of less than six weeks during the past 12-month 
period.  A 30 percent rating is warranted when there is either 
generalized cutaneous involvement or systemic manifestations; 
and, when intermittent systemic medication, such as 
immunosuppressive retinoids, is required for a total duration for 
six weeks or more, but not constantly, during the past 12-month 
period.  A 60 percent rating is warranted when there is 
generalized cutaneous involvement or systemic manifestations; and 
constant or near-constant systemic medication, such as 
immunosuppressive retinoids, is required during the past 12-month 
period.  38 C.F.R. § 4.118, DC 7824 (2009). 
 
In support of his claim, the Veteran submitted a June 2007 letter 
from his private physician noted that the Veteran had dramatic 
actinic damage due to his chest and back due in part to his 
service in Vietnam.  The physician noted the Veteran was being 
treated for this damage and the skin cancer that resulted.

Private treatment records from April 2005 indicate treatment for 
various skin problems, to include verrucous, seborrhic, and 
actinic keratoses.  Involved areas have included multiple areas 
on the chest and back.  Several of the keratoses were removed and 
biopsied.  The Veteran's skin problems were treated with shave 
biopsies and topical Efudex cream.

In August 2007, during unrelated treatment, the Veteran reported 
a history of actinic keratoses.  A September 2007 VA treatment 
record noted no concerning lesions on the back, chest, arms, and 
hands.  

In December 2007, the Veteran was afforded a VA examination.  The 
examiner noted review of the claims file and medical records.  In 
the previous year, the Veteran reported more than 6 weeks of 
intermittent treatment for actinic keratoses with topical 
effudex.  The examiner noted that no treatment had involved a 
corticosteroid or an immunosuppressive.  The Veteran noted 
multiple actinic keratoses and the past finding of squamous cell 
carcinoma on his forehead, but was unsure whether there had been 
any other findings of cancer.  On examination, there was a 2.5 cm 
round, depigmented area on the Veteran's forehead that the 
examiner presumed represented the area treated for carcinoma.  
The examiner noted that less than 5 percent of the Veteran's 
exposed areas were involved and less than 5 percent of the entire 
body.  The examiner diagnosed residuals of treatment for actinic 
keratoses on the chest and back.  The examiner concluded that it 
was at least as likely as not that the Veteran's residuals of 
actinic keratoses were the result of the Veteran's military 
service.

The Veteran stated in his notice of disagreement with the 
February 2008 rating decision that during his December 2007 VA 
examination he was never asked to remove his shirt and that his 
back and chest were never examined.  

Given the foregoing, in November 2008, the Veteran was afforded 
another VA examination.  The Veteran reported multiple actinic 
keratoses removed either surgically or medically.  The Veteran 
reported beginning to wear sunscreen five years previously.  On 
physical examination, the Veteran had a few circular 
hypopigmented areas from prior removal of actinic keratoses, 
specifically two on the upper back, one on the chest, and one on 
the left arm.  Each measured between 8 mm and 1 cm in diameter.  
The examination also showed the presence of a linear scar 
measuring 9 cm in length by 1-2 mm in width.  The Veteran's scars 
were well healed, without redness, warmth, swelling, tenderness, 
keloid formation, adherence, contraction, fixation, ulceration, 
breakdown, or open areas.  In addition, the scars did not 
interfere with anatomy or function.  The examiner assessed 
actinic keratoses.

In December 2008, the Veteran had some scaly areas of skin that 
bothered him and numerous nevi (including on his back, chest, and 
left upper arm), but no new lesions or changing/bleeding moles to 
the Veteran's knowledge.  An evaluation of the Veteran's skin 
which was conducted at an outpatient treatment session in March 
2009 reflected no concerning lesions.  

Under DC 7824, the Veteran is not entitled to a compensable 
rating.  The Veteran has been prescribed only topical creams for 
treatment during the appellate time period.  The Veteran has not 
been prescribed intermittent systemic medication, such as 
immunosuppressive retinoids.  As such, a compensable rating under 
DC 7824 is not warranted.  

No other DC applicable to the skin or to scars would render a 
higher rating in this case.  In regard to skin conditions, DC 
7800 applies to scars of the head, face, or neck and, as such, is 
not applicable.  38 C.F.R. § 4.118.  DC 7801 applies to scars 
that are deep and nonlinear.  There is no evidence of record that 
the Veteran's scars of the chest, back, arms, and hands are deep 
and, indeed, the findings of the VA examinations are otherwise.  

DC 7802 is inapplicable because, although the Veteran's scars are 
superficial and nonlinear, there is no evidence that they 
encompass an area of 144 square inches.  Indeed, the largest 
actinic keratosis scar noted was twice the size of a pencil 
eraser.  Id, DCs 7801, 7802 (2009).  DCs 7803 (unstable scars), 
7804 (painful scars), and 7805 (scars that cause limitation of 
motion) similarly do not apply here given the medical evidence 
indicated above.  Id, DCs 7803, 7804, and 7805 (2009).

DC 7806 (dermatitis or eczema) affords a 10 percent rating for at 
least 5 percent but less than 20 percent of the whole body or at 
least 5 percent but less than 20 percent of exposed areas 
affected or for intermittent therapy such as corticosteroids or 
other immunosuppressive drugs required for less than six weeks 
during the previous twelve month period.  In this case, VA 
examination indicates that less than 5 percent of the Veteran's 
whole body and less than 5 percent of exposed areas are affected 
by actinic keratoses or residuals of actinic keratoses and 
squamous cell carcinoma.  While the Board notes that the December 
2007 VA examination is somewhat contentious, given the Veteran's 
claim that he was never asked to remove his shirt, as noted the 
Veteran has several actinic keratoses and residual scars of 
actinic keratoses, but each is at most the size of two pencil 
erasers.  Given the relatively small size and relative paucity of 
the actinic keratoses and residuals, there can be no question 
that 5 percent or more of the Veteran's entire body is covered.  
Moreover, the only prescribed medication for the Veteran's skin 
problems has been a topical cream and he has not been prescribed 
systemic therapy.  As such, a compensable rating under DC 7806 is 
not warranted.

Additionally, the Veteran has not been diagnosed with any of the 
disabilities covered by DCs 7807 (American leishmaniasis), 7808 
(Old World leishmaniasis), 7809 (discoid lupus erythematosus or 
subacute cutaneous lupus erythematosus), 7811 (tuberculosis 
luposa), 7815 (bullous disorders), 7816 (psoriasis), 7817 
(malignant skin neoplasms), 7820 (cutaneous manifestations of 
collagen-vascular diseases), 7822 (papulosquamous disorders), 
7823 (Vitiligo), 7825 (urticaria), 7826 (vasculitis, primary 
cutaneous), 7827 (erythema multiforme; toxic epidermal 
necrolysis), 7828 (acne), 7829 (chloracne), 7830 (scarring 
alopecia), 7831 (alopecia areata), 7832 (hyperhidrosis), or 7833 
(malignant melanoma).  38 C.F.R. § 4.118, DCs 7807-7809, 7811, 
7815-7817, 7820-7823, 7825-7833 (2009).  Accordingly, a rating 
under any of those DCs would not be appropriate.

The Board notes that a compensable rating could be warranted for 
orthopedic or neurological impairment related to the residuals of 
the Veteran's actinic keratoses of the back, chest, arms, and 
hands.  See generally 38 C.F.R. §§ 4.71a, 4.73 and 4.124a.  As 
shown by the evidence above, however, a compensable rating for 
this symptomatology is not warranted in this case.  There is no 
medical evidence, nor does the Veteran contend, that there is 
orthopedic or neurological impairment.  The claims file includes 
no evidence of decreased sensation or vascular impairment.  
Indeed, the Veteran does not appear to experience any symptoms 
with respect to his back, chest, arm, and hand scars.  

As shown above, and as required by Schafrath, 1 Vet. App. at 589, 
the Board has considered all potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised by 
the Veteran.  However, the Veteran is not entitled to a 
compensable rating for any of his scars under any neurological, 
orthopedic, muscular or skin DC.  In this case, the Board finds 
no provision upon which to assign a compensable rating for his 
service-connected residuals of actinic keratoses of the back, 
chest, arms, and hands.  As the greater weight of evidence is 
against the claim, there is no doubt on this matter that could be 
resolved in the Veteran's favor.

C.  Additional Considerations

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  

Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the Board must determine whether the Veteran's 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected skin 
disorders is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's skin disorders with 
the established criteria shows that the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required 
hospitalization for his skin disorders.  While he has had 
multiple actinic keratoses and one squamous cell carcinoma 
removed, all procedures appear to have been done during office 
visits.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  The Board 
notes that in August 2007 the Veteran reported recent 
unemployment.  However, there is no indication that his 
unemployment was related to his skin disorders, nor has the 
Veteran so claimed.  In essence, there is no evidence in the 
medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that these 
service-connected disabilities on appeal cause impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board, therefore, has determined that referral of this case for 
extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is 
not warranted.  

Lastly, the Board finds that the record does not illustrate that 
the Veteran's service-connected dermatological disorders 
addressed herein prevent him from obtaining and maintaining 
gainful employment-nor has the Veteran contended otherwise.  
Thus, any further discussion of an issue of entitlement to a 
total disability rating based on individual unemployability is 
not necessary.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

Entitlement to service connection for non-Hodgkin's lymphoma, to 
include as a result of in-service exposure to herbicides, is 
denied.

Entitlement to service connection for a disability manifested by 
blood poisoning of the right arm is denied.

Entitlement to an initial rating in excess of 10 percent for 
residuals of squamous cell carcinoma and actinic keratoses of the 
face and neck is denied.

Entitlement to an initial compensable rating for residuals of 
actinic keratoses of the back, chest, arms, and hands is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


